DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Claims 1, 8-16, 19-21, 23-25, 27, and 29-30 are pending.
Claims 1, 12, and 13 have been amended. 
Claims 2-7, 17, 18, 22, 26, and 28 have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11, 13-16, 20-21, 23-25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) as evidenced by “Britannica Online Encyclopedia”.
Regarding claims 1 and 13, Palanker teaches electrosurgical cutting blades including a metal electrode for use with an electrosurgical power supply [0018] and [0021] [0026].  Palanker teaches insulating layers comprising a (visible) glass enamel (vitreous enamel coating) [0027].
Palanker differs from the claimed invention in that it does not teach the vitreous enamel coating incident light diffusely reflected or absorbed and wherein the coating exhibits a 60° gloss value less than 100 gloss units as measured according to ASTM D523-14, Standard Test Method for Specular Gloss. 
However, Palanker teaches a lead free glass enamel. Palanker teaches other types of insulation material may be used including ceramics [0101]. Additionally, Singh teaches glass frit compositions that provide decorative coatings that provide obscuration (prevent the transmittance of visible light) and provide color (and thus light scattering), and decoration [0004] and [0054]. Singh teaches they can have metal oxide pigments and crystallization materials. Singh further teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxides such as complex inorganic pigments, including corundum-hematite, olivine, pyrochlore, rutile, spine!, garnet, [0037] [0038] which occur as crystalline materials as evidenced by Britannica Online Encyclopedia and are added in an amount based on the level of color, gloss and opacity and thus absorption and scattering of incident light as desired.  Singh also teaches frits that provide gloss values at 45˚ that are far lower than 100 such as in Table 6 which would be expected to have gloss values at 60˚ that are also lower than 100.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide electrosurgical cutting blades as taught by Palanker with a lead free glass frit enamel such as enamels 16-21 as taught by Singh to provide a vitreous enamel with a gloss level less than 100 and with additions of metal oxides and crystallinity in amounts that provide a decorative color as desired and provide obscuration (prevent the transmittance of visible radiation) and is customizable with regard to color, gloss and opacity through crystallization and level of crystalline pigmentation.  
Regarding claims 8-11, 14, 21 and 23-24 Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches decorative coatings that provide obscuration resulting in the underlying material being obscured (not visible) and teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxide inorganic pigments such as, such as which are added in an amount based on the level of color, gloss and opacity desired thus providing diffuse reflectivity or absorption in either one or both of the visible and infrared band of interest or using metal oxides such as aluminum oxides,  or oxides (that do not absorb infrared light) such as nickel, cobalt, iron, chrome or manganese oxides [0038].  

Since the addition of crystalline metal oxide pigments is recognized as result-effective variable, i.e. a variable which achieves a recognized result of color, gloss and opacity level, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious a person having 
Regarding claims 15-16, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches the enamel may be a glass [0001] or may be a glass ceramic [0004] with additional inclusion of crystalline phases in amounts up to about 20 wt% [0002] and [0041].
Regarding claim 20, Palanker in view of Singh or alternatively Palanker in view of Grossman further in view of Singh teaches all the limitations of claim 1 as set forth above but do not teach wherein a non-specularly reflective coating is applied between the metal electrode and the vitreous enamel coating.
However because Palanker teaches the enamel coating as an insulating coating, it 
Regarding claims 25 and 27, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches glass comprising SiO2, Al2O3, B2O3 (an aluminoborosilicate) and ZnO, Na2O, or a combination thereof.
Regarding claim 29, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Palanker further teaches the electrosurgical blade may be made of a metal selected from the group consisting of titanium, tantalum, molybdenum, tungsten and stainless steel [0022].
Regarding claim 30, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Palanker further teaches an insulated handle attached to the blade [0108], a cable (conductor) which connects the electrode to the power supply [0111], which provides RF energy [0035],[0098], and [claim 36] (radiofrequency power supply).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) and further in view of Hubbard et al (US 2013/0065250), as evidenced by “Britannica Online Encyclopedia” and “ASM standard gloss levels”, and further in view of Hubbard et al (US 2013/0065250).
Regarding claim 12,
Palanker differs from the claimed invention in that it does not teach the vitreous enamel coating exhibits a 60° gloss value less than 100 gloss units as measured according to ASTM D523-14, Standard Test Method for Specular Gloss and does not teach an enamel coating that is etched or otherwise roughened so that it will not specularly reflect incident light.
However, Palanker teaches a lead free glass enamel. Palanker teaches other types of insulation material may be used including ceramics [0101]. Additionally, Singh teaches glass frit compositions that provide decorative coatings that provide obscuration (prevent the transmittance of visible light) and provide color (and thus light scattering) and decoration [0004] and [0054]. Singh teaches they can have metal oxide pigments and crystallization materials. Singh further teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxides such as complex inorganic pigments, including corundum-hematite, olivine, pyrochlore, rutile, spinel, garnet, [0037] [0038] which are added in an amount based on the level of color, gloss and opacity and thus absorption and scattering of incident light as desired.  Singh also teaches frits that provide gloss values at 45˚ that are far lower than 100 such as in Table 6 which would be expected to have gloss values at 60˚ that are also lower than 100.  Additionally, Singh teaches the desire to adjust the opacity of an enamel and Hubbard teaches that an enamel surface roughened by acid etch also results in opacity [0185]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide electrosurgical cutting blades as taught by Palanker with a lead free glass frit enamel such as enamels 16-21 as taught by Singh to provide a vitreous enamel with a gloss level less than 100 and .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) and further in view of Menon et al (US 6,569,510 B1).
Regarding claim 19, Palanker in view of Singh or alternatively Palanker in view of Grossman teaches all the limitations of claim 1 as set forth above but do not teach wherein the metal electrode is etched or otherwise roughened.
However, Menon teaches the etching the surface of metal substrates to provide an excellent base for adhesion of an enamel (col 3 lines 38-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to etch the metal surface of the electrode of Palanker to be coated with the enamel in order to provide an excellent base for adhesion of the enamel of Palanker in view of Singh. Regarding the recitation “so that the incident light passing into the vitreous enamel coating will not be specularly 

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered.  In view of Applicant’s submission of terminal disclaimers that have been approved, the double patenting rejection has been withdrawn.  Applicant’s argument regarding the combination of Palanker and Grossman is found convincing with regard to the carbon build up and the teaching away.  Therefore, the rejections over Palanker in view of Grossman have been withdrawn.  
However, Applicants arguments regarding the rejections under 35 USC 103 over Palanker in view of Singh are not persuasive.  With regard to Palanker in view of Singh, Applicant argues that there is no reasoned basis why one skilled in the art of electrosurgical blades would have modified the cutting blade of Palanker to include the coating of Singh because Singh is expressly for use with glass substrates for an automotive glass substrate, architectural glass, appliances, LED's (light emitting diodes), solar substrates, electronic sensor devices, and beverage containers and does not expressly mention electrodes for surgery.  In response to Applicant’s argument, the wide range of substrates is sufficient to obviate the use of such an enamel in place of the enamel as taught by Palanker to at least provide decorative aspects of variability of color, gloss, and opacity for the electrosurgical cutting blade of Palanker.  Applicant’s arguments regarding UV radiation, and a conclusion of reduced glare and specular 
Applicant further argues that Singh does not teach specific volume percentages of crystallinity to provide the desired gloss characteristics.  In response to Applicant’s argument, the claims merely recite sufficient crystallinity and not any specific level of crystallinity.  Therefore any level of crystallinity in conjunction with the gloss level must be considered sufficient crystallinity.  Since Singh teaches enamels with such gloss levels and teaches the presence of at least some crystallinity it is deemed to meet the limitations of the claim.
Applicant argues that Hubbard teaches the etching of teeth to produce an opaque finish has nothing to do with Palanker and it is not obvious to combine Hubbard with Palanker.  In response to Applicant’s argument, both Palanker teach the desire for opacity of an enamel and Hubbard provides a way to provide opacity and therefore, a motivation to combine the teachings.
As such Applicant’s arguments regarding the rejections over Palanker in view of Singh and the dependent claims are not found convincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784